Ed. F. McFaddin, Associate Justice (concurring). I concur in the result reached by the Majority because I am firmly of the opinion that the demurrer was properly sustained to the amended complaint. In the amended complaint (on which the appellants stood) there are these allegations: “. . . that the defendant was and is at all times hereinafter mentioned and set forth the duly elected and qualified County Judge of Izard County. That the defendant herein named, as such Judge, was in direct control of all property, real and personal, belonging to and owned by said County ...” It is thus clear that appellee Garner was sued because of acts he did as County Judge; and the case of Hutson v. State, 171 Ark. 1132, 287 S. W. 398, is directly in point, to the effect that a County Judge may not he made personally liable for acts that he does as County Judge. I consider the above case ruling here. Thus I never reach the matter of res judicata, since I am firmly of the opinion that the demurrer should have been sustained in accordance with our holding in Hutson v. State, supra.